IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 01-30992
                           Summary Calendar



JOHN E. WEATHERALL,

          Plaintiff-Appellant,

                                versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

          Defendant-Appellee.



          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 00-CV-2212

                              May 3, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     John Weatherall filed an application for Supplemental Security

Income (SSI) payments and for Disability Insurance Benefits (DIB)

in April 1998.    His request for benefits was denied at all stages

of administrative review.    After his administrative remedies were

exhausted, Weatherall sought review in the district court.    While

the matter was pending in the district court, the Commissioner

moved to remand the case pursuant to the fourth sentence of 42

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
U.S.C. § 405(g), citing error in the prior proceedings.                           Over

Weatherall’s    opposition,    the    district    court       issued    an       order

reversing the prior decision of the Administrative Law Judge and

remanding    the      matter   for    further      consideration            at     the

administrative level.

      Weatherall argues that the district court erred in remanding

the case for further consideration by the ALJ because he is

entitled to benefits as a matter of law.                   In support of this

argument, he relies on, inter alia, a post-decision letter dated

June 14, 1999 from Dr. Jerry Whiteman stating Weatherall’s IQ

scores and a subsequent disability proceeding in which he was

awarded    benefits    beginning     in    November    1999    due     to    mental

retardation.

      Given the limited scope of appellate review in Social Security

cases, Weatherall’s request that he be awarded benefits as a matter

of   law   cannot   properly   be    considered       by   this   court.           The

Commissioner states that the validity of Weatherall’s IQ scores is

disputed and that it is not established that the scores have been

properly substantiated.        Additionally, evidence concerning the

subsequent proceedings in which Weatherall was awarded DIB and SSI

is not of record in this case.             If this court were to entertain

Weatherall’s request, it would be required to re-weigh the evidence

and evaluate its credibility, which exceeds the permissible scope




                                       2
of appellate review in Social Security cases.1               This type of in-

depth    review    is   properly    done     by    the   Commissioner    on    an

administrative level and not by the courts.2                 Accordingly, the

district    court’s     order   reversing    and    remanding    the   case   for

purposes    of    conducting    further     administrative      proceedings    is

AFFIRMED.

     Weatherall also argues that this court should reverse the

ALJ’s decision in this matter and remand the case with an order

that the ALJ consider whether Weatherall’s prior applications for

SSI and DIB filed in March 1986 should be re-opened and revised.

We are affirming the district court’s order reversing and remanding

this matter for further consideration by the ALJ, to whom, as the

Commissioner notes, this argument may be presented in the first

instance. Because there is no reason why Weatherall cannot present

this issue at the administrative level, we decline to entertain

this request.




     1
       See Boyd v. Apfel, 239 F.3d 698, 704 (5th Cir. 2001); Myers
v. Apfel, 238 F.3d 617, 619 (5th Cir. 2001).
     2
         Johnson v. Bowen, 864 F.2d 340, 347 (5th Cir. 1988);
Chaparro v. Bowen, 815 F.2d 1008, 1011 (5th Cir. 1987); cf., e.g.,
Muse v. Sullivan, 925 F.2d 785, 790 (5th Cir. 1991) (“An ALJ may
make factual determinations on the validity of I.Q. tests.”).

                                      3